IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ERIC WILRIDGE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1137

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 7, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Eric Wilridge, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jillian Reding, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered on or about

December 7, 2015, denying petitioner’s motion to correct illegal sentence in Duval

County Circuit Court case number 1991-CF-12321-AXXX, is granted. Upon issuance

of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal

for treatment as a notice of appeal.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.